—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court impermissibly penalized him for exercising his right to go to trial. “The imposition of a more severe sentence after trial than that offered to defendant pursuant to a plea offer that he rejected, without more, does not support the contention of defendant that he was penalized for exercising his right to go to trial” (People v Jones, 229 AD2d 980, lv denied 89 NY2d 925). (Appeal from Judgment of Ontario County Court, Harvey, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Green, A. P. J., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ.